                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

XAVIER WATSON,                                    )
                                                  )
        Petitioner,                               )
                                                  )
                         v.                       ) 2:16-cr-00075-JDL-1
                                                  ) 2:18-cv-00191-JDL
UNITED STATES OF AMERICA,                         )
                                                  )
        Respondent.                               )

       ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                      MAGISTRATE JUDGE

        United States Magistrate Judge John C. Nivison, filed a Recommended

Decision (ECF No. 283) on Xavier Watson’s 28 U.S.C.A. § 2255 Petition (ECF No. 276)

which was amended by an Amended Recommended Decision (ECF No. 285) on

October 30, 2018, both pursuant to 28 U.S.C.A. § 636(b)(1)(B) and Federal Rule of

Civil Procedure 72(b). Xavier Watson has filed Objections.1

        I have reviewed and considered the Amended Recommended Decision, together

with the entire record, including Watson’s objection, amended objection, and

buttressed objection, and have made a de novo determination of all matters

adjudicated by the Amended Recommended Decision.                                 I concur with the

recommendations of the United States Magistrate Judge for the reasons set forth in

his Amended Recommended Decision and determine that no further proceeding is

necessary.




 1 Watson also filed a Motion for Leave to Buttress his Objection (ECF No. 291) on November 29, 2018, which I
have granted.
      It is therefore ORDERED that the Amended Recommended Decision of the

Magistrate Judge (ECF Nos 285) is hereby ACCEPTED, and Watson’s § 2255

Petition (ECF No. 276) is DISMISSED. It is further ORDERED that no certificate

of appealability should issue in the event Watson files a notice of appeal because there

has been no substantial showing of the denial of a constitutional right within the

meaning of 28 U.S.C.A. § 2253(c)(2).

      SO ORDERED.

      Dated this 4th day of January, 2019.


                                                       /s/ JON D. LEVY
                                                 CHIEF U.S. DISTRICT JUDGE




                                           2
